Opinion bx
Henderson, J.,
The plaintiff brought suit to recover the amount of a promissory note alleged to have been signed by the defendant. The statement of claim sets forth a copy of the note from which it appears that it was made payable to the “Puritan Mfg. Co.”; that it was endorsed by the payee to the First National Bank of Iowa City, Iowa, and by the latter to F. L. Stevens, the plaintiff. Judgment was entered by the court below in favor of the plaintiff for want of a sufficient affidavit of defense, from which judgment this appeal was taken. The affidavits of defense contain an express and positive averment that the note urns not signed by the defendant but by her husband, Stephen Baldy, and that this was done without the knowledge, consent, approval or ratification of the defendant and without any pecuniary or other benefit or advantage to her. As the plaintiff’s right to recover rests on the foundation fact as set forth in the statement that the note was signed by the defendant, a denial that it ivas so signed or that the act of her husband in signing her name was authorized, approved or ratified by her was a comprehensive and sufficient denial of the right of* action. The affidavits of defense filed by the husband for the defendant contained a statement of the transaction which led to the making of the note by him from which it appears that the note was attached to and part of a contract in writing with reference to the sale of a piano and some jewelry in connection with a complicated scheme organized by the payee of' the note according to which that company undertook to cooperate with the defendant in carrying on a contest for the piano as a prize. It is averred in the affidavits that both of the' endorsees had knoAvledge of the fact that the note was a part of this contract and that the plaintiff was at the time a member of. the “Puritan Mfg. Co.” The opinion filed by the learned judge shoAArs that he reached his conclusion from a detérmination that the husband was the manager of the defendant’s store but the case is to be disposed of on the *149pleadings and we do not find anything therein from which it can be concluded that the husband had any authority to bind his wife by promissory notes to which he affixed her signature or by other contracts in writing entered into by him. The extent of the husband’s authority is. a matter of fact not disclosed in the case. Moreover, if it be assumed the husband had authority to conduct his wife’s business it does not necessarily follow that he was impliedly authorized to .enter into a scheme of the character disclosed by the contract attached to the affidavits of defense. That was not a transaction in the ordinary course of business nor one with respect to which authority would be necessarily implied. It is not advisable at this time to discuss the questions arising out of the character of the contract entered into between the Puritan Mfg. Co. and Stephen Baldy and attached to the affidavits of defense. If the husband was without authority to make the agreement and it has not been ratified by the defendant she is not liable thereunder. The quality of the contract may be a subject for discussion at another trial of the case.
The judgment is reversed and the record remitted to the court below for further proceedings.